               Case 3:18-cv-06582-WHA Document 76 Filed 01/04/19 Page 1 of 2



 1   MILES EHRLICH (Cal. Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   AMY E. CRAIG (SBN 269339)
 3   amy@ramsey-ehrlich.com
     KATHARINE KATES (Bar No. 155534)
 4   katharine@ramsey-ehrlich.com
     RAMSEY & EHRLICH LLP
 5   803 Hearst Avenue
 6   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 7   (510) 291-3060 (Fax)
 8   Attorneys for Defendant ROSE LIN
 9
10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
14   GENENTECH, INC.,                                        Case No. 3:18-CV-06582-WHA

15                   Plaintiff,                              NOTICE OF JOINDER AND JOINDER
                                                             OF DEFENDANT ROSE LIN IN
16           v.                                              DEFENDANT JHL BIOTECH, INC.’S,
                                                             OPPOSITION TO PLAINTIFF
17   JHL BIOTECH, INC., XANTHE LAM, an                       GENENTECH, INC.’S MOTION FOR
     individual, ALLEN LAM, an individual,                   PRELIMINARY INJUNCTION (DKT. 75)
18   JAMES QUACH, an individual, RACHO
     JORDANOV, an individual, ROSE LIN, an                   Judge: Hon. William H. Alsup
19   individual, JOHN CHAN, an individual,                   Courtroom: 12 - 19th Floor
     and DOES 1-50,                                          Date: February 14, 2018
20   Defendants.
                                                             Time: 8:00 a.m.
21
                                                             Complaint Filed: October 29, 2018
22
                                                             Trial Date: Not Set
23
24
25
26
27
28
                                                         1
     Defendant Rose Lin’s Joinder in JHL’s Opp. To Mtn. for Prelim. Inj.
     Case No. CV-18-06582-WHA
               Case 3:18-cv-06582-WHA Document 76 Filed 01/04/19 Page 2 of 2



 1   TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR ATTORNEY’S OF
 2   RECORD:
 3           PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 am, in the United States
 4   District Court for the Northern District of California, San Francisco Courthouse, Courtroom 9,
 5   located at 450 Golden Gate Avenue, San Francisco, California, 94102, Defendant Rose Lin
 6
     hereby joins in its entirety defendant JHL Biotech, Inc.’s Opposition to Plaintiff Genentech,
 7
     Inc.’s Motion For Preliminary Injunction (Docket # 75).
 8
             This joinder is based upon the Notice of Joinder, the Declaration of Amy Craig filed
 9
     herewith, the pleadings and complete files and records in this action, and any additional material
10
     and arguments that may be considered by the Court at the hearing of these matters.
11
12
     Dated: January 4, 2019                          RAMSEY & EHRLICH LLP
13
                                                     ____/s/ Amy Craig_____________
14
15                                                   Amy Craig
                                                     Miles Ehrlich
16                                                   Katharine Kates
17
                                                     Attorneys for Defendant Rose Lin
18
19
20
21
22
23
24
25
26
27
28
                                                         2
     Defendant Rose Lin’s Joinder in JHL’s Opp. To Mtn. for Prelim. Inj.
     Case No. CV-18-06582-WHA
